Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
2.	This action is in response to the Amendment filled on 10/03/2022. The amendment has been entered. Claims 1 and 16 have been amended and claims 3,4, 6, and 15 are canceled previously. Claims 1,2, 5, 7-14, and 16-23 are pending, with claims 1 and 16 being independent in the instant application.
Response to Arguments
3.	Applicant's Arguments/Remarks filed on 10/03/2022 on page 11-13 regarding 35 U.S.C. 103 rejections have been fully considered and are found persuasive in view of the amended claims and presented Arguments/Remarks by the Applicant. However, a new ground of rejections is necessitated by Applicant's claim amendments, therefore, the previous rejections regarding 35 U.S.C.103 are being amended in this current office action. (See analysis below Claim Rejections-35 U.S.C. 103).
Examiner Notes
4.        Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology familiar to one of ordinary skill in the art. Such an approach is broad in concept and can be either explicit or implicit in meaning. Examiner's Notes are provided with the cited references to assist the applicant to better understand how the examiner interprets the applied prior art. Such comments are entirely consistent with the intent & spirit of compact prosecution.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.
             Claims 1, 2, and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel (Pub. No. US2011/0295563A1) (hereinafter McDaniel), in view of Blevins et al. (Pub. No. US 2005/0096872A1) (hereinafter Blevins) and further in view of Maturana et al. (Pub. No. US2016/0182309A1) (hereinafter Maturana).
	Regarding claim 1, McDaniel teaches A method for programming a component of a process plant, the method comprising: identifying a plurality of components of the process plant; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation … Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model.” Further, it has been disclosed in page 6 para [0086]: “Another method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties. A boiler, for instance, might have pressure, temperature, and volume properties … A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it … The simulation is constructed from several of these discrete elements being connected together. For example, a boiler element may be attached to a valve element which may be in turn attached to a pipe element. The attachments between elements are purely logical and though they will follow the same arrangement.” Therefore, McDaniel teaches a method for programming a component of a process plant (geometric character of the fluid's vessels, controls, sensors, and piping being simulated/programmed and the components of a process plant being simulated as discrete elements and the elements are implemented as objects with a set of numeric properties). Moreover, plurality of components of the process plant (e.g. vessels, controls, sensors, piping, boiler element, valve element etc.) have been identified as 3D models of the devices, which are controlled into a discrete element formulization to calculate the results of the simulation).
McDaniel teaches coupling the process plant to a three-dimensional (3D) simulation system; (McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the simulation progresses. Also, the 3D model dictates the connectivity of the discrete elements dynamically. As an object moves, the simulation element associated with that object searches in space for an object with which it interacts.”
Under BRI, Examiner considers by the term ‘coupling’ as connecting the process plant’s components to a 3D simulation system. McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model, therefore, it is concluded that 3D model of process plant’s components are coupled or connected with the 3D simulation system).
McDaniel teaches performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system, (McDaniel disclosed in page 7 in para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090-0091]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation ... A system in accordance with disclosed embodiments uses a discrete element formulization to calculate the results of the simulation. However, the elements of the discrete simulation are designed to incorporate the 3D geometry. Thus, interactions between elements can be specified both directly and implicitly. For example, a container of liquid might be poured into an adjacent container through a valve. The containers and the valve would be specified directly by the developer by drawing them into the model via an interaction with the system.” 
Examiner considers, process plant’s components such as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system, is a 3D simulation system and uses the 3D geometric data to perform fluid simulation. Since, the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model, 3D simulation system uses a discrete element formulization to calculate the results of the simulation and the elements of the discrete simulation are designed to incorporate the 3D geometry, therefore, all of these discrete elements with 3D model/geometry are 3D programmable simulation objects. An example of operation of the 3D programmable simulation object being provided in above example, where a container of liquid is poured into an adjacent container through a valve and the containers and the valve can be specified by the developer/user to define the interaction as “fluid transport object” (one of the programmable 3D simulation objects according to current application at para [0015])).
However, McDaniel doesn’t explicitly teach each of the 3D programmable simulation object includes programming code relating to operation of the 3D programmable simulation object; and transferring the programming code at least one of the 3D programmable simulation objects to a corresponding physical component of the process plant.
wherein Blevins teaches each of the 3D programmable simulation object includes programming code relating to operation of the 3D programmable simulation object; (Blevins disclosed in page 2-3 para [0013]: “To effect the operation of the graphic displays or the process modules created from smart process objects, an operator workstation or other computer runs an execution engine that executes the created graphic displays or process modules. As part of this operation, the process modules may execute methods, called flow algorithms, that can be used to detect process conditions … As a result, the process modules and graphic displays created from the smart process objects enable the implementation of condition and error detection routines at the operator display device, and may work together with or eliminate the need to provide this functionality down within the controller and field devices of the plant. The process modules also provide the operator or configuration engineer with another degree of programming flexibility within the process plant …”. It has been disclosed in page 3 para [0024]: “each of the controllers 12 … example, the DeltaVTM controller … executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10 … the DeltaV system protocol use control modules and function blocks designed and implemented in an object oriented programming protocol, the control modules could be designed using any desired control programming scheme including, for example, sequential function block, ladder logic, etc. and are not limited to being designed and implemented using the function block or any other particular programming technique.”
It has been discussed above the process modules and graphic displays created from the smart process objects enable the implementation of condition and error detection routines in a process plant. The controller of the process plant executes a controller application and each of the control modules are made up of function blocks is a part or a subroutine of an overall control routine, operates in conjunction with other function blocks and further function blocks, as objects in an object-oriented programming protocol, perform as an input function, control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant. Therefore, the components of process plants (e.g. transmitter, sensor, valves etc.) are controlled by the controllers (with executed controller application and implemented control strategy using executed control modules or blocks) to check the functionality or operation of the controllers and field devices of the plant being programmed as programmable simulation object by using in programming code (e.g. object-oriented programming protocol)).
and Blevins teaches transferring the programming code at least one of the 3D programmable simulation objects to a corresponding physical component of the process plant. (Applicant of this current application discussed in para [0092], the data from the 3D simulation object is configured such that control coordination application can transfer the stored code from the simulation object to a physical component of process plant, i.e. a software program or control application can transfer the program code related to the 3D programmable simulation objects. Blevins disclosed in page 1 para [0003]: “The process controllers, which are also typically located within the plant environment … execute a controller application that runs, for example, different control modules which make process control decisions, generate control signals based on the received information and coordinate with the control modules or blocks being performed in the field devices … The control modules in the controller send the control signals over the communication lines to the field devices to thereby control the operation of the process.” It has been discussed in page 3 para [0024-0025], each of the control modules are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant. The function blocks, are objects in an object-oriented programming protocol, typically perform one of an input function associated with a transmitter, a sensor or other process parameter measurement device, a control function associated with a control routine or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant. Further, some of these devices, such as Fieldbus field devices (labeled with reference number 16 in FIG. 1), may store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers. Function blocks, (illustrated in FIG. 1) are executed in conjunction with the execution of the control modules within the controllers to implement process.
 Examiner considers, controller application/control application runs different control modules and each of the control modules can be made up of function blocks. Function blocks are objects in an object-oriented programming protocol or programming code that controls the operation of some device, such as a valve (simulation object to a corresponding physical component of the process plant), to perform some physical function within the process plant. Here, the processor of the simulation system or smart field devices transferred the programming code via the communication link/path of processor and the process control application, because processor execute modules, or sub-modules, such as function blocks which contains physical component of the process. Therefore, Blevins teaches the programming code related to the 3D programmable simulation objects being transferred to a corresponding physical component of the process plant).
Therefore, McDaniel and Blevins are analogous art because they are related in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McDaniel and Blevins before him or her, to modify the coupling/connecting the plurality of process plant components to a process control application and the process plant to the 3D simulation system of McDaniel to include the programming code relating to operation of the 3D programmable simulation object and transferring the programming code corresponding to physical component of the process plant via the control application of Blevins. The suggestion/motivation for doing so would have been obvious by Blevins because the process modules execute methods, called flow algorithms, can be used to detect process conditions, as a result, the process modules and graphic displays created from the smart process objects enable the implementation of condition and error detection routines at the operator display device, and may work together with or eliminate the need to provide this functionality down within the controller and field devices of the plant. (Blevins disclosed in page 2 para [0013]). Therefore, it would have been obvious to combine Blevins with McDaniel to obtain the invention as specified in the instant claim(s).
Neither McDaniel nor Blevins teaches making dynamic adjustments, by a user, to properties of the 3D programmable simulation object’s programming code to adjust the 3D programmable simulation object while a simulation is running; displaying in the running simulation, a change to the 3D programmable simulation object caused by the dynamic changes to the programming code of the simulation object by the user;
	Maturana teaches making dynamic adjustments, by a user, to properties of the … programmable simulation object’s programming code to adjust the … programmable simulation object while a simulation is running; (Maturana disclosed in page 7-8 paras [0068-0069]: “According to one or more embodiments, the emulation component of the cloud-based industrial emulation and analytics system can execute a virtualized controller 810 on the cloud platform 802. The virtualized controller 810 is driven by a controller engine … and runs on an industrial controller emulation platform that allows the virtualized controller 810 to be programmed using the same programming tools … This allows the virtualized controller to be programmed and configured by plant engineers … Based on the monitoring performed by virtualized controller 810, the cloud-based analytics system can generate and deliver recommendations for modifying operations of one or more of the facilities 812a-812c via dash boards 824 … one or more of the cloud agents 814 support bi-directional data exchange with the cloud platform, the virtualized controller 810 may deliver automated control commands to one or more of the controllers 816a-816c … cloud agent 814a at the pump station 812a may be additionally configured to receive commands or other information from the analytics system. With this configuration, virtualized controller 810 can send commands to on premise industrial controller 816a via cloud agent 814a based on the enterprise-level monitoring and control carried out by control program 804. These commands can include, for example, adjustments to setpoints or other analog values, selection of different control routines to be executed by controller 816a, setting or resetting of control bits, or other such commands.” Here, Maturana teaches dynamic adjustments being made by the user or plant engineers to adjust the properties of the programmable simulation object’s programming code i.e. control commands (in above example, it has been discussed virtualized controller of cloud-based industrial emulation and analytics system can send commands to on premise industrial controller and control such as adjustments to setpoints, selection of different control routines to be executed by controller, setting or resetting of control bits or other such commands are carried out by control program. Moreover, it has been mentioned that based on the monitoring performed by virtualized controller, the cloud-based analytics system can generate and deliver recommendations for modifying operations via dash boards, i.e. user can make the dynamic adjustments while a simulation is running. 
Since Blevins teaches each of the 3D programmable simulation object includes programming code, therefore Blevins and Maturana combinedly teach properties of the 3D programmable simulation object’s programming code being adjusted dynamically while the simulation is running).
	Maturana teaches displaying in the running simulation, a change to the … programmable simulation object caused by the dynamic changes to the programming code of the simulation object by the user; (Maturana disclosed in page 8 paras [0070-071]: “In an example scenario, a plant manager may wish to optimize energy consumption by the pump station 812a while maintaining a minimum water level in water supply facility 812b … For example, the virtualized controller 810 may be programmed to enforce a limit on hourly energy usage by pump station 812a during certain peak demand times, while enforcing a minimum water level at water supply facility 812b … virtualized controller 810 can be programmed to implement substantially any enterprise-level monitoring and/or control conditions by executing control program 804 … Users can interact with the cloud-based analytics system via dashboards 824 or other user interfaces … These dashboards 824 can include graphical screens that render selected subsets of the multi-facility data maintained on cloud storage 808 … recommendations for optimizing one or more performance parameters, etc. The dashboards 824 can also display configurations screens that allow the user to view and modify the control program 804 executing on virtualized controller 810. As noted above, the virtualized controller 810 is hosted by an emulation component that emulates the operation of a hard ware industrial controller on the cloud platform. The emulation component allows the virtualized controller 810 to be programmed using a standard control programming language …”. Here, the users can interact with the cloud-based analytics system via dashboards (in above example), these dashboards can display configurations screens, allow the user to view and modify the control program (the programming code) executing on virtualized controller. Therefore, Maturana teaches the running simulation can be displayed, also the user can change/modify the programming code of the simulation object caused by the dynamic changes (e.g. dashboards 824 can include graphical screens that render recommendations for optimizing one or more performance parameters).
Since Blevins teaches each of the 3D programmable simulation object includes programming code, therefore Blevins and Maturana combinedly teach a change to the 3D programmable simulation object caused by the dynamic changes (by the user) to the programming code of the simulation object, i.e. running simulation is displayed). 
	Therefore, McDaniel, Blevins and Maturana are analogous art because they are related in in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McDaniel, Blevins and Maturana before him or her, to modify the performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system of McDaniel and Blevins, to include the dynamic adjustments by a user, to adjust the programmable simulation object while a simulation is running and displaying the running simulation through user interface of Maturana. The suggestion/motivation for doing so would have been obvious by Maturana because the cloud-based analytics system may automatically implement the recommended changes, the cloud-based analytics system can issue instructions or configuration data to the devices via the cloud agent that implement the recommended adjustment on the device. Such remotely administered instructions can implement setpoint adjustments, alter configuration settings, initiate execution of selected sub-routines in on on-premise industrial controller, etc. (Maturana disclosed in page 10 para [0083]). Therefore, it would have been obvious to combine Maturana with McDaniel and Blevins to obtain the invention as specified in the instant claim(s).
Regarding claim 2, McDaniel, Blevins and Maturana teach The method of claim 1, wherein Blevins teaches the plurality of components of the processing plant comprise control components. (Blevins disclosed in page 1 para [0003]: “Distributed process control systems, like those used in chemical, petroleum or other processes, typically include one or more process controllers communicatively coupled to one or more field devices via analog, digital or combined analog/digital buses. The field devices, which may be, for example, valves, valve positioners, switches and transmitters (e.g., temperature, pressure, level and flow rate sensors), are located within the process environment and perform process functions such as opening or closing valves, measuring process parameters, etc. smart field devices, such as the field devices conforming to the well-known Fieldbus protocol may also perform control calculations, alarming functions, and other control functions commonly implemented within the controller. The process controllers, which are also typically located within the plant environment, receive signals indicative of process measurements made by the field devices and/or other information pertaining to the field devices and execute a controller application that runs, for example, different control modules which make process control decisions, generate control signals based on the received information and coordinate with the control modules or blocks being performed in the field devices, such as HART and Fieldbus field devices. The control modules in the controller send the control signals over the communication lines to the field devices to thereby control the operation of the process. Therefore, Blevins teaches the plurality of components (e.g. smart field devices, valves, valve positioners, switches and transmitters as field devices) of the processing plant comprise control components (e.g. control modules in the controller and process controllers located within the plant environment)).
Regarding claim 7, McDaniel, Blevins and Maturana teach The method of claim 1, wherein McDaniel teaches coupling the process plant to the 3D simulation system comprises: McDaniel disclosed in page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.” In para [0093]: “A system in accordance with disclosed embodiments defines discrete elements that use the 3D model and modify the model as the simulation progresses. Also, the 3D model dictates the connectivity of the discrete elements dynamically. As an object moves, the simulation element associated with that object searches in space for an object with which it interacts.”
Under BRI, Examiner considers by the term ‘coupling’ as connecting the process plant’s components to a 3D simulation system. McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model, therefore, it is concluded that 3D model of process plant’s components is coupled or connected with the 3D simulation system).
Blevins teaches coupling each of a plurality of process plant components to a process control application; (Blevins disclosed in page 3 para [0024]: “each of the controllers 12 … DeltaVTM controller … stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10 … complex function blocks exist such as model predictive controllers (MPCs), optimizers, etc. While the Fieldbus protocol and the DeltaV System protocol use control modules and function blocks designed and implemented in an object oriented programming protocol …”. Here, the control modules referred as function blocks, each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks to implement process control loops within the process plant. Further, function blocks are considered as objects for a programming code, also referred as plurality of process plant components, execute a controller application that implements a control strategy using any number of independently executed, control modules, i.e. each of a plurality of process plant components (valve, model predictive controllers (MPCs), optimizers, etc.) coupled to a process control application).
Blevins teaches establishing a communication path between the process control application and a computer processor of the 3D simulation system, wherein the computer processor of the of the 3D simulation system is configured to transfer programming code contained in at least one 3D simulation object to a corresponding physical component of the process plant via the communication link and the process control application. (Blevins disclosed in page 1 para [0003]: “The process controllers, which are also typically located within the plant environment … execute a controller application that runs, for example, different control modules which make process control decisions, generate control signals based on the received information and coordinate with the control modules or blocks being performed in the field devices … The control modules in the controller send the control signals over the communication lines to the field devices to thereby control the operation of the process.” In page 3 para [0024]: “Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object-oriented programming protocol, typically perform one of an input functions associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine … to perform some physical function within the process plant”. 
Blevins discussed in page 7 para [0047], graphic elements included in known graphics libraries, will appear similar to the three-dimensional components with unique features or properties and their links to the control system I/O and process simulation modules. Further, Blevins disclosed in page 3 para [0025]: “In the plant 10 illustrated in FIG. 1, the field devices 14 and 16 connected to the controllers … may be smart field devices, such as HART … Fieldbus field devices, which include a processor and a memory … Some of these devices, such as Fieldbus field devices … may store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers 12. Function blocks … in conjunction with the execution of the control modules 29 within the controllers 12 to implement process control …”. In Fig. 1, some field devices are connected to the controllers and a smart field device, such as HART, Fieldbus field devices etc. include a processor and a memory. The smart field devices (e.g. Fieldbus field devices) store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers, therefore it is understood a communication path established between the process control application and a computer processor of the simulation system (because function blocks are in conjunction with the execution of the control modules within the controllers and control application runs on different control modules). Further, the processor of the simulation system or smart field devices transferred the programming code via the communication link/path of processor and the process control application, because processor execute modules, or sub-modules, such as function blocks which contains physical component of the process. Therefore, Blevins teaches a communication path between the process control application and a computer processor of the 3D simulation system being established and programming code related to the 3D programmable simulation objects being transferred to a corresponding physical component of the process plant).
Regarding claim 8, McDaniel, Blevins and Maturana teach The method of claim 1, wherein McDaniel teaches performing a simulation on a plurality of programmable simulation objects comprises: defining a programmable 3D simulation object corresponding to each component of the process plant. (McDaniel disclosed in page 7 in para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geo metric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090-0091]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation ... A system in accordance with disclosed embodiments uses a discrete element formulization to calculate the results of the simulation. However, the elements of the discrete simulation are designed to incorporate the 3D geometry.” Further McDaniel disclosed in page 3 para [0037]: “Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation … Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model.” Further, it has been disclosed in page 6 para [0086]: “Another method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties. A boiler, for instance, might have pressure, temperature, and volume properties … A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it … The simulation is constructed from several of these discrete elements being connected together. For example, a boiler element may be attached to a valve element which may be in turn attached to a pipe element. The attachments between elements are purely logical and though they will follow the same arrangement.”
 Therefore, McDaniel teaches simulation on a plurality of 3D simulation programmable simulation object have been performed and 3D simulation objects being defined corresponding to each control component of the process plant).
Regarding claim 9, McDaniel, Blevins and Maturana teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid physics object. (According to Spec. of current application, in para [0045] at page 13 stated: “In the example of FIG. 5, the reactor 103 and the tank 501 possess fluid 505 holding physics objects (e.g., tanks), and the pipes 507, 401 and valve 503 contain fluid transport physics objects (e.g., pipes). The valve 503 also contains a control node physics object to denote the ability to change the fluid topology of the network.” McDaniel disclosed in page 7 para [0092]: “a set of pressure sensors in liquid-filled tank. The size and shape of the tank as well as each pressure sensor is specified with the 3D model. When the tank is filled, the sensors at the bottom of the tank will become active before sensors at the top of the tank. Furthermore, the sensors at the bottom of the tank will have a higher pressure than sensors at the top depending on the height of the liquid. The system can determine the appropriate values for the sensors because it knows how the liquid will fill the tank and where the sensors are within the tank.” In para [0093]: “
Examiner considers, the size and shape of the tank as well as each pressure sensor is specified with the 3D model. Therefore, McDaniel taught tank as one fluid physics object with pressure sensor specified with the 3D model).
Regarding claim 10, McDaniel, Blevins and Maturana teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one control object. (McDaniel disclosed in page 7 para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.”
Examiner considers, actuators and sensors are control objects, where the properties like the size and shape of pressure vessels and the positions of actuators and sensors are all made known through the 3D model, therefore McDaniel taught actuators and sensors are 3D simulation control objects). 
Regarding claim 11, McDaniel, Blevins and Maturana teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid transport object. (McDaniel disclosed in page 6 para [0086]: “method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties … The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even though viscosity is really a property of the fluid and not the pipe. The simulation is constructed from several of these discrete elements being connected together.”
Examiner considers, pipe as one fluid transport object because pipe element has a viscosity parameter to model how quickly the fluid can flow through it and fluids being simulated with several discrete elements).
Regarding claim 12, McDaniel, Blevins and Maturana teach The method of claim 8, wherein McDaniel teaches the plurality of programmable 3D simulation objects comprises at least one fluid storage object. (McDaniel disclosed in page 2 para [0026]: “Fluid behavior is also common in automation processes. There might be gases flowing in pipes or a liquid filling a container. Fluids are characterized by their ability to flow continuously from one place to another and for gases to expand to fill their container. It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process.” In page 7 para [0091]: “A system in accordance with disclosed embodiments uses a discrete element formulization to calculate the results of the simulation. However, the elements of the discrete simulation are designed to incorporate the 3D geometry … For example, a container of liquid might be poured into an adjacent container through a valve. The containers and the valve would be specified directly by the developer by drawing them into the model via an interaction with the system … The geometric proximity of the two objects during simulation dictates the proper behavior.”
Examiner considers, the container which is filled with liquid or filled with gases is one of the fluid storage object and the elements of the discrete simulation are designed to incorporate the 3D geometry, therefore, McDaniel taught 3D simulation object because fluid is simulated with storage object (e.g. container)).
Regarding claim 13, McDaniel, Blevins and Maturana teach The method of claim 8, further comprising: McDaniel teaches arranging, in a 3D simulation workspace, the programmable 3D simulation objects corresponding to each component of the process plant so that each 3D simulation object is positioned in the 3D simulation workspace proportional to the physical position of the corresponding component in the process plant. (Examiner would consider the term “3D simulation object is positioned proportional to the physical position of the corresponding component in the process plant” as having positions of 3D simulation object similar to the corresponding component of the process plant (fluid's vessels, controls, sensors, piping etc.) and those 3D simulation object become programmable when simulation being performed on them.
McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model.” In page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.”
Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or workspace. The system uses the 3D geometric data to perform fluid simulation and discrete element solver technique being introduced for 3D geometric data. Since, simulation elements are derived and parameterized from the 3D model as 3D simulation objects and the elements/3D simulation objects resemble the physical components of the system because they have the same relative size and shape. Therefore, user created the simulation by creating and laying out or positioning the elements or 3D simulation objects of the process in 3D and it is concluded that the programmable 3D simulation objects corresponding to each component of the process plant are arranged or positioned in the 3D simulation workspace, so that each 3D simulation object is proportional or same to the position of the physical component in the process plant).
Regarding claim 14, McDaniel, Blevins and Maturana teach The method of claim 13, further comprising: McDaniel teaches running a simulation application on the programmable 3D simulation objects in the 3D simulation workspace; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model. Because it is based on a discrete model, the simulation can run in real time, interactively. In page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated.”
Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or 3D simulation workspace. The system (or data processing system in the McDaniel’s disclosure) uses the application program or software to run/execute any simulation, therefore it is considered simulation application ran on the 3D simulation system and 3D simulation objects (geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation) being programmed in the 3D simulation workspace).
Maturana teaches altering at least one of a property or programming code of at least one of the programmable 3D simulation objects while the simulation application is running. (Maturana disclosed in page 7-8 paras [0068-0069]: “According to one or more embodiments, the emulation component of the cloud-based industrial emulation and analytics system can execute a virtualized controller 810 on the cloud platform 802. The virtualized controller 810 is driven by a controller engine … and runs on an industrial controller emulation platform that allows the virtualized controller 810 to be programmed using the same programming tools … This allows the virtualized controller to be programmed and configured by plant engineers … Based on the monitoring performed by virtualized controller 810, the cloud-based analytics system can generate and deliver recommendations for modifying operations of one or more of the facilities 812a-812c via dash boards 824 … one or more of the cloud agents 814 support bi-directional data exchange with the cloud platform, the virtualized controller 810 may deliver automated control commands to one or more of the controllers 816a-816c … cloud agent 814a at the pump station 812a may be additionally configured to receive commands or other information from the analytics system. With this configuration, virtualized controller 810 can send commands to on premise industrial controller 816a via cloud agent 814a based on the enterprise-level monitoring and control carried out by control program 804. These commands can include, for example, adjustments to setpoints or other analog values, selection of different control routines to be executed by controller 816a, setting or resetting of control bits, or other such commands.” Here, Maturana one of a property or programming code (control commands) of the programmable 3D simulation objects is altered while the simulation application is running (in above example, it has been discussed virtualized controller of cloud-based industrial emulation and analytics system can send commands to on premise industrial controller and control such as adjustments to setpoints, selection of different control routines to be executed by controller, setting or resetting of control bits or other such commands are carried out by control program. Moreover, it has been mentioned that based on the monitoring performed by virtualized controller, the cloud-based analytics system can generate and deliver recommendations for modifying operations via dash boards, i.e. user can alter/modify the programming code while a simulation is running)).
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel and Maturana.
Regarding claim 16, McDaniel teaches A programmable process plant system comprising: a process plant comprising a plurality of physical process components; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation … Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model.” Further, it has been disclosed in page 6 para [0086]: “Another method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties. A boiler, for instance, might have pressure, temperature, and volume properties … A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it … The simulation is constructed from several of these discrete elements being connected together. For example, a boiler element may be attached to a valve element which may be in turn attached to a pipe element. The attachments between elements are purely logical and though they will follow the same arrangement ...” Therefore, McDaniel teaches a method for programming a component of a process plant (geometric character of the fluid's vessels, controls, sensors, and piping being simulated/programmed and the components of a process plant being simulated as discrete elements and the elements are implemented as objects with a set of numeric properties). Moreover, plurality of components of the process plant (e.g. vessels, controls, sensors, piping, boiler element, valve element etc.) have been identified as 3D models of the devices, which are controlled into a discrete element formulization to calculate the results of the simulation). 
McDaniel teaches a three-dimensional (3D) simulation system comprising a 3D workspace containing a plurality of programmable 3D simulation objects, each of the plurality of programmable 3D simulation objects corresponding to a physical process component of the process plant … wherein the 3D simulation system is in communication with the control application. (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation. Disclosed embodiments incorporate 3D models of the devices being controlled into a discrete element formulization to calculate the results of the simulation … The elements resemble the physical components of the system being simulated because they have the same relative size and shape. Simulation elements are derived and parameterized from the 3D model. Because it is based on a discrete model, the simulation can run in real time, interactively. In page 7 para [0089]: “A method for fluid simulation as disclosed herein uses a discrete element solver technique and introduces geometric data back into the calculation with 3D data. A system as disclosed herein can receive or interactively build a 3D model of the system to be simulated. By modeling the process devices in 3D as they would appear physically, it is possible to use the geometric configuration as data for the simulation.” In para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation.”
McDaniel gave examples of process plant’s components as pressure vessels, actuators and sensors etc. have 3D model or 3D geometric data. The system disclosed by McDaniel can receive or interactively build a 3D model of the system to simulate the fluid, is a 3D simulation system. It has been mentioned above that 3D model dictates the connectivity of the discrete elements dynamically and the abovementioned system defines discrete elements that use the 3D model. Examiner considers, fluid behavior simulated in a simulated process and geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation system and the 3D model of the system being simulated, therefore the system is considered as 3D simulation system or 3D simulation workspace. The system (or data processing system in the McDaniel’s disclosure) uses the application program or software to run/execute any simulation, therefore it is considered simulation application ran on the 3D simulation system and 3D simulation objects (geometric character of the fluid's vessels, controls, sensors, and piping get incorporated into the 3D simulation) being programmed in the 3D simulation system is in communication/connected with the control application).
However, McDaniel doesn’t explicitly teach a control application in communication with at least one of the plurality of physical process components; each of the plurality of programmable … simulation objects corresponding to a physical process component of the process plant and comprising programming code to adjust the 3D simulation objects during a running simulation, and adjusting, by a user, the programming code of at least one of the 3D simulation objects during the simulation and displaying in the running simulation, a change to the 3D programmable simulation object caused by the dynamic changes to the programming code of the simulation object by the user; 
Maturana teaches a control application in communication with at least one of the plurality of physical process components; (Maturana disclosed in page 2 para [0029]: “Control program 102 which may run on an industrial controller or on a test platform prior to deployment in an industrial controller—can comprise any conceivable type of code used to process input signals read into a controller and to control output signals from the controller … Control program 102 is designed to regulate a plant or an automation system therein. Process simulation 104 is a dynamic model representing the plant or automation system to be regulated by control program 102. Process simulation 104 mathematically models the system to be regulated by generating digital and analog I/O values representing, for example, sensor outputs, metering outputs, or other plant data analogous to the data expected to be generated by the physical system being modeled.” Here, the “Control program” is referred as control application which is in communication with one of the physical process components e.g. sensors, meters etc. are associated with plant or automation system, are regulated by control program/application).
Maturana teaches each of the plurality of programmable … simulation objects corresponding to a physical process component of the process plant and comprising programming code to adjust the 3D simulation objects during a running simulation, (Maturana disclosed in page 3 para [0033]: “FIG. 3 illustrates a high-level overview of an industrial enterprise that leverages cloud-based services. The enterprise comprises one or more industrial facilities 304, each having a number of industrial devices … Exemplary automation systems can include, but are not limited to, batch control systems (e.g., mixing systems), continuous control systems (e.g., PID control systems), or discrete control systems. Industrial devices 308 and 310 can include such devices as industrial controllers (e.g., programmable logic controllers or other types of programmable automation controllers); field devices such as sensors and meters; motor drives …”. Here, example being provided for plurality of programmable simulation objects corresponding to a physical process component of the process plant (e.g. industrial controllers or programmable logic controllers, field devices such as sensors, meters, motor drives etc.). It has been disclosed in page 7-8 paras [0068-0069]: “The virtualized controller 810 is driven by a controller engine … and runs on an industrial controller emulation platform that allows the virtualized controller 810 to be programmed using the same programming tools … This allows the virtualized controller to be programmed and configured by plant engineers … Based on the monitoring performed by virtualized controller 810, the cloud-based analytics system can generate and deliver recommendations for modifying operations of one or more of the facilities 812a-812c via dash boards 824 … one or more of the cloud agents 814 support bi-directional data exchange with the cloud platform, the virtualized controller 810 may deliver automated control commands to one or more of the controllers 816a-816c … cloud agent 814a at the pump station 812a may be additionally configured to receive commands or other information from the analytics system. With this configuration, virtualized controller 810 can send commands to on premise industrial controller 816a via cloud agent 814a based on the enterprise-level monitoring and control carried out by control program 804. These commands can include, for example, adjustments to setpoints or other analog values, selection of different control routines to be executed by controller 816a, setting or resetting of control bits, or other such commands.” Here, Maturana teaches adjustments being made by the user or plant engineers to adjust the properties of the programmable simulation object’s programming code i.e. control commands in above example. Since McDaniel teaches each of the plurality of programmable 3D simulation objects corresponding to a physical process component of the process plant and the 3D simulation system is in communication with the control application therefore McDaniel and Maturana combinedly teach the 3D programmable simulation object’s programming code being adjusted during the simulation is running).
and Maturana teaches adjusting, by a user, the programming code of at least one of the … simulation objects during the simulation (Maturana disclosed in page 7-8 paras [0068-0069]: “According to one or more embodiments, the emulation component of the cloud-based industrial emulation and analytics system can execute a virtualized controller 810 on the cloud platform 802. The virtualized controller 810 is driven by a controller engine … and runs on an industrial controller emulation platform that allows the virtualized controller 810 to be programmed using the same programming tools … This allows the virtualized controller to be programmed and configured by plant engineers … Based on the monitoring performed by virtualized controller 810, the cloud-based analytics system can generate and deliver recommendations for modifying operations of one or more of the facilities 812a-812c via dash boards 824 … one or more of the cloud agents 814 support bi-directional data exchange with the cloud platform, the virtualized controller 810 may deliver automated control commands to one or more of the controllers 816a-816c … cloud agent 814a at the pump station 812a may be additionally configured to receive commands or other information from the analytics system. With this configuration, virtualized controller 810 can send commands to on premise industrial controller 816a via cloud agent 814a based on the enterprise-level monitoring and control carried out by control program 804. These commands can include, for example, adjustments to setpoints or other analog values, selection of different control routines to be executed by controller 816a, setting or resetting of control bits, or other such commands.” Here, Maturana teaches dynamic adjustments being made by the user or plant engineers to adjust the properties of the programmable simulation object’s programming code i.e. control commands (in above example, it has been discussed virtualized controller of cloud-based industrial emulation and analytics system can send commands to on premise industrial controller and control such as adjustments to setpoints, selection of different control routines to be executed by controller, setting or resetting of control bits or other such commands are carried out by control program. Moreover, it has been mentioned that based on the monitoring performed by virtualized controller, the cloud-based analytics system can generate and deliver recommendations for modifying operations via dash boards, i.e. user can make the dynamic adjustments while a simulation is running. Therefore, McDaniel and Maturana combinedly teach the 3D programmable simulation object’s programming code being adjusted during the simulation is running)).
and Maturana teaches displaying in the running simulation, a change to the … programmable simulation object caused by the dynamic changes to the programming code of the simulation object by the user; (Maturana disclosed in page 8 paras [0070-071]: “In an example scenario, a plant manager may wish to optimize energy consumption by the pump station 812a while maintaining a minimum water level in water supply facility 812b … For example, the virtualized controller 810 may be programmed to enforce a limit on hourly energy usage by pump station 812a during certain peak demand times, while enforcing a minimum water level at water supply facility 812b … virtualized controller 810 can be programmed to implement substantially any enterprise-level monitoring and/or control conditions by executing control program 804 … Users can interact with the cloud-based analytics system via dashboards 824 or other user interfaces … These dashboards 824 can include graphical screens that render selected subsets of the multi-facility data maintained on cloud storage 808 … recommendations for optimizing one or more performance parameters, etc. The dashboards 824 can also display configurations screens that allow the user to view and modify the control program 804 executing on virtualized controller 810. As noted above, the virtualized controller 810 is hosted by an emulation component that emulates the operation of a hard ware industrial controller on the cloud platform. The emulation component allows the virtualized controller 810 to be programmed using a standard control programming language …”. Here, the users can interact with the cloud-based analytics system via dashboards (in above example), these dashboards can display configurations screens, allow the user to view and modify the control program (the programming code) executing on virtualized controller. Therefore, Maturana teaches the running simulation can be displayed, also the user can change/modify the programming code of the simulation object caused by the dynamic changes (e.g. dashboards 824 can include graphical screens that render recommendations for optimizing one or more performance parameters. Therefore, McDaniel and Maturana combinedly teach a change to the 3D programmable simulation object caused by the dynamic changes (by the user) to the programming code of the simulation object, i.e. running simulation is displayed).
Therefore, McDaniel and Maturana are analogous art because they are related in in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McDaniel and Maturana before him or her, to modify the performing a simulation on a plurality of 3D programmable simulation objects of the 3D simulation system of McDaniel, to include the dynamic adjustments by a user, to adjust the programmable simulation object while a simulation is running and displaying the running simulation through user interface of Maturana. The suggestion/motivation for doing so would have been obvious by Maturana because the cloud-based analytics system may automatically implement the recommended changes, the cloud-based analytics system can issue instructions or configuration data to the devices via the cloud agent that implement the recommended adjustment on the device. Such remotely administered instructions can implement setpoint adjustments, alter configuration settings, initiate execution of selected sub-routines in on on-premise industrial controller, etc. (Maturana disclosed in page 10 para [0083]). Therefore, it would have been obvious to combine Maturana with McDaniel to obtain the invention as specified in the instant claim(s).
Regarding claim 17, teach The programmable process plant system of claim 16, wherein McDaniel teaches the process plant further comprises: at least one fluid vessel; at least one pipe coupled to the at least one fluid vessel; (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation.” In page 7 para [0090]: “A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.” McDaniel discussed the fluid vessel and a pipe coupled or connected in the vessel filled with liquid tracks the location of pressure waves along its length so that the pipe can track or knows the speed of the contained fluid).
and McDaniel teaches at least one control device coupled to the at least one pipe, the at least one control device configured to control flow of a fluid to or from the at least one fluid vessel via the at least one pipe. (McDaniel disclosed in page 2 para [0026]: “Fluid behavior is also common in automation processes. There might be gases flowing in pipes or a liquid filling a container. Fluids are characterized by their ability to flow continuously from one place to another and for gases to expand to fill their container. It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process. Automation is used to control fluids in fields such as brewing, bottling, water treatment, and chemical production.” In page 6 para [0086]: “method to simulate fluids is to model the entities of the process as discrete elements … The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even though viscosity is really a property of the fluid and not the pipe. The simulation is constructed from several of these discrete elements being connected together.” In page 7 para [0090]: “Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.”
Examiner considers, actuators, sensors, valves are control devices coupled/connected to the pipe, where fluid simulation being performed using 3D geometric data or 3D model of control devices. The control devices (e.g. sensors and valves) configured to control flow of a fluid to or from the fluid vessel by using the pipe and pipe also track or knows the speed of the contained fluid also sensor values along pressure waves length).
Claims 5, 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over McDaniel, Blevins and Maturana, and further in view of an Article “Design of Industrial Automated Systems Via Relay Ladder Logic Programming and Petri Nets” by MengChu Zhou (hereinafter Zhou).
Regarding claim 5, McDaniel, Blevins and Maturana teach The method of claim 2, wherein McDaniel teaches the control components include at least one … heaters and … chillers (Examiner would consider the heaters and chillers together as heat exchanger. McDaniel disclosed in page 2 para [0026]: “It is useful to be able to simulate fluids for the purpose of simulating the behavior of a controlled process. Automation is used to control fluids in fields such as brewing, bottling, water treatment, and chemical production. The control system is used to perform duties such as setting heaters, opening and closing valves, and activating motors.” In page 7 in para [0090]: “The system can interact with a user to create the simulation by creating and laying out the elements of the process in 3D. Properties like the size and shape of pressure vessels, the orientation of one vessel with respect to another, the plumbing, and the positions of actuators and sensors are all made known through the 3D model. A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation … A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length. A heat exchanger calculates the area of contact between two fluids to determine the rate of heat transfer.” McDaniel discussed that control system or control components includes the setting of heaters and the heat exchanger calculates the area of contact between two fluids in order to determine the heat transfer rate, therefore, McDaniel taught about heaters (included in a control system) or heat exchanger in his disclosure).
However, McDaniel, Blevins and Maturana do not explicitly teach the control components include at least one of remotely operable heaters …
Zhou teaches the control components include at least one of remotely operable heaters … (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’: “The control system is for a secondary clarifier scum removal system … The system, as shown in Figs. 2 and 3, consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe … Each skimmer pipe has four positions: … Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selection (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.”
Examiner considers, each skimmer pipe is equipped with a motorized actuator and position limit switches is provided with a local/off/remote selector switch in the local control panel and pipes are also controlled by a PLC in remote mode. Therefore, it is considered that any process component such as heaters or chillers being controlled/operable remotely by the controller in control panel and by the PLC (programmable logic controllers)).
Therefore, McDaniel, Blevins, Maturana and Zhou are analogous art because they are related in performing simulation on physical components of a process plant. Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of McDaniel, Blevins, Maturana and Zhou before him or her, to modify the simulation and dynamic adjustment for programmable simulation objects of McDaniel, Blevins and Maturana to include the remotely operable actuator or heat exchanger of Zhou. The suggestion/motivation for doing so would have been obvious by Zhou because skimmer pipe is equipped with a motorized actuator and position limit switches is provided with a local/off/remote selector switch in the local control panel and pipes are also controlled by a PLC (programmable logic controllers) in remote mode, thus any process component (e.g. heaters or chillers) being controlled/operable remotely by the controller in control panel (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’). Therefore, it would have been obvious to combine Zhou with McDaniel, Blevins and Maturana to obtain the invention as specified in the instant claim(s).
Regarding claim 18, McDaniel and Maturana teach The programmable process plant system of claim 17, however, Zhou teaches the at least one control device comprises a remotely operable actuator configured to receive a control signal, and responsive to the control signal, alter a state of the control device. (Zhou disclosed in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe. Moreover, it has been discussed that each skimmer pipe has four positions: reverse, shallow skim, deep skim, and rest in terms of water flow through clarifiers. Fig. 3 shows detail about the pipes and clarifiers. Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selection (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.
Examiner considers, skimmer pipes in the control system (for clarifier scum removal system) or control device is equipped with a motorized actuator and position limit switches. There are three different selector switches or control signals such as “local/off/remote” are provided in the local control panel. It is understood that motorized actuator being operated remotely by the selector switch or signal being selected as “remote”. This control signal or switch is responsive to alter/modify a state of the control device (because by using the motorized actuator which is provided with control panel having 3 different states “local/off/remote”, thus controlling or altering the state of a control device)).
Regarding claim 19, McDaniel and Maturana teach The programmable process plant system of claim 16, wherein McDaniel teaches the 3D simulation system further comprises: Blevins teaches a programmable 3D simulation object corresponding to a control device of the process plant, (Blevins disclosed in page 3 para [0024]: “each of the controllers 12 … DeltaVTM controller … stores and executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10 … complex function blocks exist such as model predictive controllers (MPCs), optimizers, etc. While the Fieldbus protocol and the DeltaV System protocol use control modules and function blocks designed and implemented in an object oriented programming protocol …”. Here, the control modules referred as function blocks, each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks to implement process control loops within the process plant. The controller (e.g. DeltaVTM) is a control device of the process plant, stores and executes a controller application that implements a control strategy using independently executed, control modules or blocks, therefore programmable 3D simulation object (valve, model predictive controllers (MPCs), optimizers, etc. comprising complex function blocks and implemented as control modules) coupled/connected to the control device or controllers of the process plant).
Blevins the programmable 3D simulation object corresponding to the control device of the process plant comprising programming code, the programming code operative to simulate the operation of the corresponding control device during a simulation operation of the programmable 3D simulation system (Blevins disclosed in page 3 para [0024]: “each of the controllers 12 … example, the DeltaVTM controller … executes a controller application that implements a control strategy using any number of different, independently executed, control modules or blocks 29. Each of the control modules 29 can be made up of what are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant 10. As is well known, function blocks, which may be objects in an object oriented programming protocol, typically perform one of an input function, such as that associated with a transmitter, a sensor or other process parameter measurement device, a control function, such as that associated with a control routine that performs PID, fuzzy logic, etc. control, or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant 10 … the DeltaV system protocol use control modules and function blocks designed and implemented in an object oriented programming protocol, the control modules could be designed using any desired control programming scheme including, for example, sequential function block, ladder logic, etc. and are not limited to being designed and implemented using the function block or any other particular programming technique.”
It has been discussed above the controller of the process plant executes a controller application and each of the control modules are made up of function blocks is a part or a subroutine of an overall control routine, operates in conjunction with other function blocks and further function blocks, as objects in an object-oriented programming protocol, perform as an input function, control, or an output function that controls the operation of some device (e.g. a valve, to perform some physical function within the process plant). Therefore, the components of process plants (e.g. transmitter, sensor, valves etc.) are controlled by the controllers (DeltaVTM controller executed controller application and implemented control strategy using executed control modules or blocks) to check the functionality/operation of the controllers or control device of the plant being programmed/simulated by using in programming code (e.g. object-oriented programming protocol)).
and wherein Blevins teaches the programming code is configured to be transferred to the corresponding control device of the process plant (Blevins disclosed in page 1 para [0003]: “The process controllers, which are also typically located within the plant environment … execute a controller application that runs, for example, different control modules which make process control decisions, generate control signals based on the received information and coordinate with the control modules or blocks being performed in the field devices … The control modules in the controller send the control signals over the communication lines to the field devices to thereby control the operation of the process.” It has been discussed in page 3 para [0024-0025], each of the control modules are commonly referred to as function blocks wherein each function block is a part or a subroutine of an overall control routine and operates in conjunction with other function blocks (via communications called links) to implement process control loops within the process plant. The function blocks, are objects in an object-oriented programming protocol, typically perform one of an input functions associated with a transmitter, a sensor or other process parameter measurement device, a control function associated with a control routine or an output function that controls the operation of some device, such as a valve, to perform some physical function within the process plant. Further, some of these devices, such as Fieldbus field devices (labeled with reference number 16 in FIG. 1), may store and execute modules, or sub-modules, such as function blocks, associated with the control strategy implemented in the controllers. Function blocks, (illustrated in FIG. 1) are executed in conjunction with the execution of the control modules within the controllers to implement process.
 Examiner considers, process controllers located within the plant environment, execute a controller application, runs different control modules and each of the control modules can be made up of function blocks. Function blocks are objects in an object oriented programming protocol or programming code that controls the operation of some device, such as a valve (simulation object to a corresponding physical component of the process plant), to perform some physical function within the process plant. Here, the processor of the simulation system or smart field devices transferred the programming code corresponding control device of the process plant (because process controllers located within the plant environment, execute a controller application, runs different control modules, as discussed above). Therefore, Blevins teaches the programming code is configured to be transferred to the corresponding control device of the process plant).
However, McDaniel, Maturana and Blevins do not explicitly teach the programming code being executable by a remotely operable actuator of the control device to alter a state of the control device.
and Zhou teaches the programming code being executable by a remotely operable actuator of the control device to alter a state of the control device. (Zhou discussed in page 147 under section ‘Flexibility’ (at right side col.) that changes or adjustments being made to the original design specifications for the wastewater treatment system such as “Time delay is to be inserted before a skimmer begins the reverse skim operation”, “Continuous mode is to be modified to allow a maximum of five complete skimming cycles”, “Typical skimmer sequence is to be modified to eliminate the choice structure of going to deep or shallow skim after reverse skim.” The new cycle should be with adjustable time delays as before and the insertion of a time delay in the RLL program requires an additional rung to include the timer function, an additional rung to output instruction, and modification to existing rungs of ladder logic. The original output instruction is replaced by the new output instruction. The RLL modifications are shown in Fig. 4(b). Moreover, the insertion of a cycle counter in the RLL program requires modifications to existing rungs and the addition of two new rungs. One rung to include the counter function and another to reset the counter. The modifications and additions in the dotted box in Fig. 4(a). 
Moreover, in page 140 under section ‘RLL and PN design for an industrial system’ about a control system for clarifier scum removal system (shown in Figs. 2 and 3) consists of nine clarifier channels, nine skimmer pipes (one for each channel), and two scum boxes. Wastewater flows through the clarifiers toward the skimmer pipe. Moreover, it has been discussed that each skimmer pipe has four positions: reverse, shallow skim, deep skim, and rest in terms of water flow through clarifiers. Fig. 3 shows detail about the pipes and clarifiers. Each pipe is equipped with a motorized actuator and position limit switches. A local control panel is provided with a local/off/remote selector switch. In the local mode, a pipe is operated by using a switch located on its control panel. The local controls are provided for maintenance and emergency handling purposes. In remote mode, the pipes are controlled by a PLC. Mode selection (shallow/deep skim or timer/continuous) in remote operation are determined by inputs to the PLC from a plant wide Distributed Control System.
Examiner considers, changes or adjustments being made to the original design specifications for the wastewater treatment system (e.g. insertion of a time delay, insertion of a cycle counter in the RLL program etc.) and the RLL modifications are shown in Fig. 4(a) and (b). Since original design specifications and original output instruction is replaced by the new output instruction therefore, it is concluded that RLL programming code being transferred programmable simulation object (e.g. Time delay has been inserted before a skimmer begins to reverse skim operation, skimmer is a simulation object in this example) to the corresponding physical component of the process plant. Moreover, the skimmer pipes in the control system (for clarifier scum removal system) or control device is equipped with a motorized actuator and position limit switches. There are three different selector switches or control signals such as “local/off/remote” are provided in the local control panel. It is understood that motorized actuator being operated remotely by the selector switch or signal being selected as “remote”. This control signal or switch is responsive to alter/modify a state of the control device (because by using the motorized actuator which is provided with control panel having 3 different states “local/off/remote”, thus controlling or altering the state of a control device)). 
Regarding claim 20, McDaniel, Maturana, Blevins and Zhou teach The programmable process plant system of claim 19, McDaniel teaches the 3D simulation system further comprising: McDaniel teaches Page 7 of 16Application No.: 16/482,345Attorney Docket No.: 2016P21571WOUSa second programmable 3D simulation object corresponding to a fluid vessel, (McDaniel disclosed in page 3 para [0037]: “Various embodiments disclosed herein also include systems and methods to simulate fluid behavior in a simulated process using one or more data processing systems. Disclosed embodiments incorporate the geometric character of the fluid's vessels, controls, sensors, and piping into the simulation without resorting to a finite element style of simulation.” In page 7 para [0090]: “A system in accordance with disclosed embodiments uses the 3D geometric data to perform fluid simulation. For example, a vessel filled with liquid tracks the current height of the liquid and can note which sensors and valves the liquid covers. A pipe tracks the location of pressure waves along its length so that it knows the speed of the contained fluid as well as sensor values along its length.” McDaniel discussed the fluid vessel and a pipe coupled or connected in the vessel filled with liquid tracks the location of pressure waves along its length so that the pipe can track or knows the speed of the contained fluid and the pipe is programmable 3D simulation object (because the geometric character of the fluid's vessels, controls, sensors, and piping get simulated with 3D geometric data) corresponding to a fluid vessel). 
Blevins teaches the second programmable 3D simulation object comprising programming code containing logic relating to fluid physics. (Examiner would consider ‘fluid physics’ as ‘physics objects that could be used to represent the state of the fluid vessels’, (according to the Spec. of current Application at page 15 para [0050]). Blevins disclosed in page 15 para [0098-0099]: “FIGS. 7A and 7B illustrate the integration of a control module 29, a process module 39 and a graphic display 35 in more detail. In particular, the graphic display 35 includes a valve 180 connected to an input of a recycle tank 182 and a pump 184 along with a valve 186 connected in series with an output of the recycle tank 182 … the graphic display 35 includes process simulation elements in the form of a valve element 180a, a tank element 182a … The control module 29, which controls at least some of the physical elements associated with (depicted in) the graphic display 35 includes a set of interconnected function blocks which provide control … In this example, the control module 29 includes two control loops 190 and 192. The first control loop 190 has an analog input (AI) function block that receives flow input information about the flow of fluid into the tank 182, a proportional integral-derivative (PID) control function block that performs PID control … and an analog output (AO) function block that operates the valve 180 to effect the desired flow of material into the tank 182. In a similar manner, the control loop 192 includes an AI function block that provides tank level information as measured by a level sensor within the tank 182, a PID control block and an AO function block that receives a control signal from the PID control block to operate the valve 186 to effect control of the level of fluid within the tank 182.” Further, it has been discussed in page 12 para [0077], process modules are actual software modules run in a computer and referenced by controller modules to use the parameters, control strategies, displays, etc. associated with the controller modules. It is understood that the control module includes two control loop: the first control loop has an analog input (AI) function block that receives flow input information about the flow of fluid into the tank and similarly the second control loop includes the AI function block that provides tank level information as measured by a level sensor within the tank, thus control of the level of fluid within the tank. Since controller modules are referenced by software modules, run in a computer, therefore second programmable 3D simulation object (flow of fluid into the tank) comprising programming code containing logic relating to fluid physics (e.g. control of the level of fluid within the tank)).
Regarding claim 21, McDaniel, Maturana, Blevins and Zhou teach The programmable process plant system of claim 20, wherein McDaniel teaches responsive to a simulated movement of the second programmable 3D simulation object, a simulated fluid contained within a simulated fluid vessel associated with the second programmable 3D simulation object moves consistent with the simulated movement of the second programmable 3D simulation object. (McDaniel disclosed in page 6 para [0086]: “Another method to simulate fluids is to model the entities of the process as discrete elements. The elements are implemented as objects with a set of numeric properties. A boiler, for instance, might have pressure, temperature, and volume properties. The fluids in the model are implicitly represented by the behavior of the elements. A pipe element, for example, may have a viscosity parameter to model how quickly the fluid will flow through it. The fluid, however, is not a separate entity in the model even though viscosity is really a property of the fluid and not the pipe. The simulation is constructed from several of these discrete elements being connected together. For example, a boiler element may be attached to a valve element which may be in turn attached to a pipe element. The attachments between elements are purely logical and though they will follow the same arrangement as their real-world counterparts, they are not placed with any geometrical consideration with respect to one another.”
Examiner considers, the programmable 3D simulation object is pipe or piping element and simulated movement of pipe to model how quickly the fluid will flow through it. It has been mentioned above that fluids being simulated to model the entities of the process as discrete elements and the elements are implemented as objects with numeric properties. Therefore, the simulation is constructed from several of these discrete elements being connected together. As an example, a boiler element is attached to a valve element which in turn attached to a pipe element. The attachments between elements are purely logical and they follow the same arrangement i.e. a simulated fluid contained within a simulated fluid vessel associated with the programmable 3D simulation object (e.g. piping element) moves consistent with the simulated movement of programmable 3D simulation object (because the discrete elements being connected together in fluid simulation with same arrangement)).
Regarding claim 22, McDaniel and Maturana teach The programmable process plant system of claim 16, wherein Blevins teaches the control application is configured to receive programmable code from at least one 3D simulation object of the 3D simulation system and transfer the received programmable code to at least one of the physical process components. (Blevins disclosed in page 15 para [0100-0101]: “as illustrated in FIG.7B, the PID control block of the loop 190 may be configured to provide information to the graphic display 35 to display the current flow setpoint being used by the PID control element or may read the setpoint to be used in the control module 29 … In a similar manner, the tank element 182a of the process module 39 may provide a simulation output to the AI function block of the control loop 192 of the process control module 29 indicating the simulated level of the tank, as determined by the simulation algorithm … If desired, the AO block of the control loop 192 may provide information to and receive information from the valve 186 of the graphic display 35. Additionally, the AO function block of the loop 192 can be configured to provide its control output to the valve element 186a of the process module 39 … Of course, any other desired information or data, including actual measured data, simulated data, or graphic display data may be provided to elements in the graphic display 35, the process module 39 and the control module 29 to provide for better or enhanced control, simulation or display.” It has been discussed above that tank element or valve element of the process module provide a simulation output to the AI function block of the control loop and also the AO block of the control loop provide information or its control output to the 3D simulation object (e.g. tank and valve element get simulated by the simulation algorithm and provide the output), similarly PID or AO control block of the loop as control application can receive information from the valve or tank element (physical process components). Therefore, it is considered that control loop in the control application is configured to receive programmable code from at least one 3D simulation object (received simulated output from the valve or tank element of the process module, determined by the simulation algorithm, eventually programmable code being received from 3D simulation object) of the 3D simulation system and transfer the received programmable code to at least one of the physical process components (since AO block of the control loop provide simulated data or its control output to tank and valve element, therefore the programmable code is transferred from control application to the process components of the plant)).
Regarding claim 23, McDaniel, Maturana and Blevins teach The programmable process plant system of claim 22, wherein Blevins teaches the received programmable code is operable to simulate the at least one of the physical process components in the 3D simulation system and to provide instructions for operation of the at least one physical process component. (Blevins disclosed in page 15 para [0101-0102]: “the AO block of the control loop 192 may provide information to and receive information from the valve 186 of the graphic display 35. Additionally, the AO function block of the loop 192 can be configured to provide its control output to the valve element 186a of the process module 39. In this case, the valve element 186a may compare a predicted value for the valve position with an actual valve position being measured in the control loop 192 to determine if there may be some malfunction in the physical element … As also illustrated in FIG. 7B, the valve element 186a may provide a simulated measurement or parameter … Such a simulated measurement or parameter may indicate a simulated or predicted flow from the valve 186 or any other simulated parameter associated with the valve 186 … For example, a great difference between the flow out of the valve as calculated by the process module 39 and as measured within the process itself may be a reason to generate an alarm indicating some device problem exists. Conversely, the control module 29 may use a simulated parameter to provide enhanced control in a situation in which the control module 29 knows of a faulty sensor or other element that is no longer active or available to the control module. In this case, the control module 29 can automatically replace a measured value or parameter (which may be known to be faulty, which may have a bad status, etc.) with a simulated output, as developed by the process module, without needing operator involvement and without having to shut the process down.” It has been discussed above that programmable code is received from the AO control block of the loop as control application related to the control output to the valve element of the process module (one of the physical process components). The simulated measurement or parameter indicate a simulated or predicted flow from the valve or any other simulated parameter associated with the valve, i.e. received programmable code is operable (or configured) to simulate the one of the physical process components e.g. (valve element). Further, a comparison or difference found between the flow out of the valve as calculated by the process module and as measured within the process itself, causes to generate an alarm indicating some device problem/malfunctioning. In this scenario, the control module automatically replaced a measured value or parameter which is faulty or have a bad status, etc. with a simulated output, that is developed by the process module, therefore it would be considered in this case, an instruction being provided to the controller/control application for the operation of the at least one physical process component (e.g. the control module used a simulated parameter or process module may include software to generate an alarm or an alert, in order to provide enhanced control in a situation in which the control module can get acknowledgement of a faulty sensor or if any other element is inactive or not available to the control module)).


Conclusion
6.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. McKim et al. (Pub. No. US2013/0124175A1) disclosed programmable/configurable computerized distributed control systems, a typical hardware layout for a plant control system includes in addition to a distributed control system, a safety instrumentation system, emergency shutdown system, fire and gas system, or any combination thereof. The control system uses control blocks to execute logical and mathematical functions to control the physical processes in the plant. Another known approach to simulation/testing uses commercially-available simulation software to provide simple process simulation like the I/O control blocks are modified to turn off their connections to physical I/O modules, reads/writes to the I/O blocks via a special application program interface (API). Dynamic process simulation is an invaluable tool for everything from validating the design of a process plant (power, chemical, refinery, etc.), as a tool to checkout the performance of the plant control or safety systems; a process design can include descriptions from disparate data sources including equipment data sheets, piping and instrumentation diagrams (P&IDs) showing the layout of a plant process. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to NUPUR DEBNATH whose telephone number is (571)272-8161. The examiner can normally be reached on Monday to Friday from 10:00 a.m. to 6:00 pm (EST). 
     If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached at telephone number (571)272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
     Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions about access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
   	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/NUPUR DEBNATH/Examiner, Art Unit 2148 


/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148